Citation Nr: 1123397	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  06-31 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a disability of the hands and feet manifested by loss of feeling and circulation.

2.  Entitlement to service connection for a back disability, including as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected right knee disability.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1980 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2009 the Board remanded the case for additional development.

The appeal is again REMANDED to the RO via the Appeals Management Center  in Washington, DC.  


REMAND

In a statement in April 2011, the Veteran stated that he had been found disabled by the Social Security Administration.  A copy of the decision by the Social Security Administration shows that the disability determination was based in part on the conditions for which the Veteran is seeking service connection.  As the medical records considered by Social Security Administration are relevant to the claims on appeal, the records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).




2.  On completion of the development, the claims should be adjudicated.  If any claim remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


